Title: From Thomas Jefferson to Ebenezer Gearey, Jr., 5 July 1786
From: Jefferson, Thomas
To: Gearey, Ebenezer, Jr.



Sir
Paris July 5. 1786

I wrote you on the 13th. of June acknoleging the receipt of your letters previous to that. I made application to the Minister to prevent any measures being carried into effect against yourself or Mr. Arnold by surprise, and to obtain your liberty if your confinement was in the line of the police only. Orders were immediately given for your discharge, which I hope have come to hand before now and had their effect. Yesterday being the first day on which audiences could be obtained at Versailles since the King’s departure for Cherbourg, it was the first opportunity I had of knowing that your discharge had been obtained, and that the orders were issued. I am Sir your very humble servt.,

Th: Jefferson

